Citation Nr: 0728675	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  93-25 343	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of shell fragment wounds (SFW) of 
the right thigh and leg with damage to Muscle Groups (MG) XI 
and XII.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945; he was a prisoner of war of the German 
Government from December 1944 to March 1945.  

In September 2005, the Board of Veterans' Appeals (Board) 
assigned an increased evaluation of 40 percent for service-
connected residuals of a SFW of the right shoulder and an 
increased rating of 10 percent for service-connected 
residuals of a SFW of the head and denied service connection 
for a claimed gastrointestinal disorder and an increased 
evaluation for the service-connected residuals of SFW of the 
right chest and back.  

The Board remanded the issue remaining on appeal to the RO 
for additional development of the record.   



FINDING OF FACT

The service-connected right thigh and leg SFW residuals are 
currently shown to be productive of a disability picture that 
more nearly approximates that of moderate damage to affected 
muscles; a single rating higher than 30 percent (lower than 
the one for unfavorable ankylosis of the knee) may not be 
assigned by operation of law.  




CONCLUSION OF LAW

The criteria for the assignment of a single rating of 30 
percent, but no more for service-connected residuals of SFW 
of the right thigh and leg, with damage to MG XI and XII, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55(d)4.73 including Diagnostic Codes 5311, 5312 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, this case began prior to the passage of VCAA, 
and notice to the veteran was not sent in this case until 
later in the claims process.  

Nevertheless, in November 2003 and December 2005, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in the December 
2006 Supplemental Statement of the Case about disability 
ratings and effective dates that might apply if his increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in June 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

The veteran is currently assigned a 20 percent evaluation for 
his service-connected residuals of a SFW of the right thigh 
and leg under Diagnostic Codes 5311, 5312, for disability of 
Muscle Groups XI and XII.  38 C.F.R. § 4.73, Diagnostic Codes 
5311, 5312.  

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  

Slight injury to these muscles warrants a noncompensable 
evaluation; moderate injury warrants a 10 percent evaluation; 
moderately severe injury warrants a 20 percent evaluation; 
and severe injury warrants a 30 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5311.  

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch (3).  

A noncompensable evaluation is assigned for slight injury; a 
10 percent evaluation for moderate injury; a 20 percent 
evaluation for moderately severe injury; and a 30 percent 
evaluation for severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5312.  

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  

Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

History includes service department records or other evidence 
of in-service treatment for the wound and a record of a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Id.  

Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.  

Moderately-severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  


Analysis

A careful review of the service medical records and initial 
VA examination in December 1946 shows that the veteran 
sustained SFW injuries to various parts of his body, 
especially the back and legs, as a result of combat with the 
enemy in Germany in December 1944.  There were no 
musculoskeletal or neurological defects on discharge medical 
examination in November 1945.  

A February 1946 rating decision granted service connection 
for residuals of SFW of the right thigh and leg, and assigned 
a noncompensable evaluation effective on November 21, 1945.  

When examined in December 1946, there were four well-healed 
scars of the right thigh, up to 6 centimeters in diameter, 
moderately contracted, without evidence of inflammation, 
peripheral nerve injury, or residual vascular damage.  The X-
ray studies revealed numerous small pieces of shrapnel.  The 
veteran's wounds were considered nondisabling.  

A December 1990 electromyogram and nerve conduction study 
revealed early right peroneal neuropathy, minimal, which was 
considered of doubtful significance.  Peripheral neuropathy 
of the lower extremity was diagnosed by VA in May 1993; and 
August and September 1993 medical reports revealed excellent 
muscle bulk strength and tone throughout the lower 
extremities with some numbness over the right thigh.  

An April 1996 rating decision granted an increased evaluation 
of 20 percent for the service-connected residuals of SFW of 
the right thigh and leg, by analogy, with damage to MG XI and 
XII, effective on September 25, 1990, because the moderate 
injuries to MG XI and XII were elevated to a single 
moderately severe injury under 38 C.F.R. § 4.55(e).  

It was noted on VA examination in July 1998 that the veteran 
had some discomfort and sensory loss in the right thigh but 
no prominent muscle damage.  No neurological problem was 
found when the veteran was seen in August 1999, February 
2000, March 2001 and May 2002.  

A VA treatment record for August 2004 reveals good range of 
motion of the hips, knees, ankles and feet.  There were 
normal reflexes, strength, and sensation in the upper and 
lower extremities.  

On VA examination of the muscles in June 2006, there was 
decreased sensation in the right leg without loss of motion; 
muscle strength of MG XI and XII was 3.  The veteran's SFW of 
the right thigh and leg prevented shopping, exercise, and 
sports and caused moderate impairment of bathing, dressing 
and grooming.  It was noted that the veteran had severe pain, 
loss of muscle strength, loss of deep fascia and muscle 
atrophy.  

The service-connected SFW residuals in this case have been 
rated on the basis of damage to MG XI and XII.  Principles of 
combined ratings for muscle injuries are contained in 38 
C.F.R. § 4.55.  First, the Board notes that these two muscle 
groups are in the same anatomical region.  See 38 C.F.R. § 
4.55(b).  

While there are injuries rated as being compensable for two 
muscle groups, this right leg muscle damage appears to the 
Board to involve the knee joint alone.  38 C.F.R. § 4.55(e)  
Thus, the current regulations do not provide for the 
elevation of the rating for the most severely injured muscle 
group by one level, as assigned in the earlier rating action.  

Significantly, under 38 C.F.R. § 4.55(d), the combined rating 
for muscle groups acting upon a single unankylosed joint must 
be lower than that assigned for unfavorable ankylosis of that 
joint.  

Given the severity of the complaints and examination findings 
in June 2006, the Board finds that the service-connected SFW 
residuals of the right thigh and leg rated on the basis of 
damage to MG XI and XII must be assigned separate ratings of 
20 percent, as consistent with moderate muscle injury for 
each.  

However, for the purposes of this decision, and to the 
advantage of the veteran, the Board will assign a single, 
increased evaluation of 30 percent for the service-connected 
residuals of SFW of the right thigh and leg, in lieu of a 
combined evaluation.  

Under the regulations, a rating above 30 percent may not be 
applied for the service-connected SFW residuals of the right 
thigh and leg, on the basis of damage to MG XI and XII, 
because it would be equal to or higher than any assignable 
for other than favorable anklylosis of the knee joint.  



ORDER

An increased rating of 30 percent, but not higher for the 
service-connected SFW residuals of the right thigh and leg, 
with damage to MG XI and XII, is granted, subject to the 
regulations controlling disbursement of VA of monetary 
benefits.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


